February 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
BRAZOS PRESBYTERIAN HOMES, INC. D/B/A THE HALLMARK, Appellant

NO. 14-14-00478-CV                          V.

  AUGUST SCHUMACHER LANDER, AS INDEPENDENT EXECUTOR OF
      THE ESTATE OF BETTY S. LANDER, DECEASED, Appellee
               ________________________________

      This cause, an appeal from the order in favor of appellee, AUGUST
SCHUMACHER LANDER, AS INDEPENDENT EXECUTOR OF THE
ESTATE OF BETTY S. LANDER, DECEASED, signed May 30, 2014, was heard
on the transcript of the record. We have inspected the record and find error in the
order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with this court’s opinion,
including to (1) dismiss appellee’s claims with prejudice, (2) conduct further
proceedings to determine the amount of reasonable attorney’s fees that should be
awarded to appellant, BRAZOS PRESBYTERIAN HOMES, INC. D/B/A THE
HALLMARK, and (3) award appellant reasonable attorney’s fees and court costs
incurred by appellant.

      We further order that all costs incurred by reason of this appeal be paid by
appellee.

      We further order this decision certified below for observance.